DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species a [Claims 21, 23, 24, 25, 26 and 27] in the reply filed on 15 January 2021 is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 21 recites “the sheath having opposed segments that converge” but the Specification is silent about such an arrangement.
Claim 27 recites “an inner body” but the Specification is silent about an inner body.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
Claim 26 recites “the first end portion…comprising…an outer body” and “the second end portion...includes…an outer body portion”. The Specification recites “an outer body” (Paragraphs 0026 and 0028) but does not make any reference towards the Figures to show such a feature.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 21 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the sheath having opposed segments that converge” but from Figures 29 and 30 and the Specification, it seems as though it was intended to describe a pinch or crimp on the end of the sheath.
Claim 27 recites the limitation "the inner sleeve".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 5,934,821 to Shaw [hereinafter ‘821].
Regarding claim 21, ’821 teaches in Figure 2, a concrete dowel placement system (Title) comprising: a coupler (16) [base member (Column 6, Line 58)] having a first end portion (22) [distal second end (Column 6, Line 62)] and a second end portion (20) [proximal first end (Column 6, Line 62)], the second end portion (20) being different in configuration than the first end portion (22) [the second portion has a reinforcement region 38 (Column 7, Lines 9-10)]; and an elongated, tubular down-receiving sheath (58) (Column 7, Lines 54-55) having a textured outer surface [raised ribs 74, Fig 7 (Column 8, Lines 4-5)], an open end portion (60) [open proximal end (Column 7, Line 56)], a closed end portion (62) [closed distal end (Column 7, Lines 56-57)], and at least one interior opening (64) [hollow interior compartment (Column 7, Line 57)] extending within the sheath (58) from the open end portion (60), the sheath having opposed segments (66) [a pair of longitudinal sides (Column 7, Lines 59-60)] that converge to form the closed end 
Regarding claim 23, ‘821 teaches in Figures 2 and 7, the textured outer surface (74) of the sheath (58) includes raised ribs (Column 8, Lines 4-5).
Regarding claim 24, ‘821 teaches in Figures 2 and 7, the raised ribs (74) extend linearly along the sheath (58).
Regarding claim 25, ‘821 teaches in Figure 2, the first end portion (22) of the coupler (16) defines a first outer diameter and the second end portion (20) defines a second diameter different from the first.
Regarding claim 26, ‘821 teaches in Figures 2 and 4, the first end portion (22) of the coupler (16) includes a first tubular element comprising an inner sleeve (52) (Column 7, Line 37) and an outer body (18) [outer sleeve (Column 7, Line 39)] outside the inner sleeve (52); and the second end portion (20) of the coupler (16) includes a first tubular element (28) comprising an inner sleeve (54) [aperture (Column 7, Line 41)] and an outer body (36) outside the inner sleeve (54).
Regarding claim 27, ‘821 teaches in Figure 5, the first tubular element [outer body 18 and inner sleeve 52] includes an inner body [longitudinal 24 and lateral 26 sides (Column 6, Lines 63-65)] and a plurality of splines (56) [reinforcement walls (Column 7, Lines 45-51)] extending longitudinally along the inner sleeve (52) (Column 7, Line 37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635